Citation Nr: 0102768	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from February 1952 to 
February 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Philadelphia, Pennsylvania, that 
denied the veteran's claim for a rating in excess of 20 
percent for a left knee disorder.  

In April 1999, the Board remanded the case for the purpose of 
scheduling a hearing before a traveling Member of the Board.  
In November 2000, a Travel Board hearing was held in 
Philadelphia, Pennsylvania, before the undersigned.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)(VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

At the hearing in November 2000, the veteran stated that he 
had received treatment not only at the local VA medical 
center but also from a private physician.  A review of the 
claims folder reveals that those records have not been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain all of the appellant's 
treatment records from the VA medical center to ensure that a 
complete record is before the Board.  Also, the appellant 
should be informed of the need to obtain his private medical 
treatment records, since it is his ultimate responsibility to 
submit evidence in support of his claim.  38 C.F.R. § 
3.159(c) (2000).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

The Board notes that the veteran may be entitled to a 
separate rating for arthritis of the left knee.  Where the 
medical evidence shows that the veteran has arthritis of a 
joint, and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned if there is additional disability due to 
limitation of motion. VAOPGCPREC 23-97.  The veteran's left 
knee disorder is rated under Diagnostic Code 5257, which is 
not predicated on loss of range of motion.  38 C.F.R. Part 4 
(2000); see also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
If the veteran has arthritis of the left knee and it is part 
of the service-connected disability, he may be entitled to a 
separate rating for arthritis with limitation of motion under 
Diagnostic Code 5003 and for other impairment of the knee 
with subluxation or lateral instability under Diagnostic Code 
5257.  However, the RO has not considered whether the veteran 
is entitled to service connection for arthritis of the left 
knee, and, if so, whether a separate rating is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including VA, who treated the veteran for 
a left knee disorder since 1997.  The RO 
should obtain complete clinical records 
of all such treatment.  If requests for 
any private treatment records are not 
successful, the RO should inform the 
veteran of this so that he may have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159(c) 
(2000).

2.  Because the veteran has indicated 
that he receives Social Security 
Administration (SSA) benefits, the RO 
should ascertain whether he receives SSA 
disability benefits based, at least in 
part, on his left knee disability.  If 
so, the RO should obtain copies of the 
SSA decision granting the benefit to the 
appellant and the medical records 
underlying such decision.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to evaluate his left knee disorder.  The 
appellant should be advised of the 
consequences under 38 C.F.R. § 3.655 of 
any failure (without good cause) to 
report for a VA examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  Any 
necessary tests and studies should be 
conducted.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  Any limitation of motion or 
functional limitation of the left knee 
that is attributable to the service-
connected condition should be identified.  
The examiner is asked to render opinions 
as to (a) whether any arthritis of the 
left knee is part of/or has resulted from 
the service-connected left knee disorder; 
(b) whether the veteran has ankylosis of 
the left knee, and, if so, whether such 
ankylosis is favorable or unfavorable and 
in which position the knee is ankylosed 
as stated in degrees; and (c) whether the 
veteran has any laxity, subluxation, or 
instability of the left knee, and, if so, 
the severity of such findings.

4.  The RO should review the claims 
folder and ensure that all of the above 
development is completed.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure full compliance with the new 
notification requirements and development 
procedures in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letters 
00-87 (November 17, 2000), 00-92 (December 
13, 2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
should also be considered.  

The RO should then readjudicate the 
veteran's claim for an increased rating 
for his left knee disorder.  In 
readjudicating the claim, the RO should 
consider whether the veteran has arthritis 
of the left knee that is part of his 
service-connected knee disorder, and, if 
so, whether a separate rating is warranted 
for the arthritis, see VAOPGCPREC 23-97.  
If the claim remains denied, the appellant 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

